FILED
                             NOT FOR PUBLICATION                             JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HELEN PATRICIA DE LEON ANGEL,                    No. 09-73380

               Petitioner,                       Agency No. A074-819-998

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Helen Patricia De Leon Angel, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005) (en banc). We deny

in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying De Leon Angel’s timely

motion to reopen removal proceedings. See id. at 1229-30.

      We lack jurisdiction to consider the new contentions that De Leon Angel

raises for the first time in her opening brief. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004) (no jurisdiction over issues or claims not presented in

administrative proceedings below).

      We reject De Leon Angel’s request for inclusion in the court’s mediation

program.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   09-73380